14 F.3d 594
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mallion DAVIDSON, Plaintiff-Appellant,v.Gary L. AARON;  John Doe;  Tommie Taliaferro;  PatrickWhalen, Warden;  George E. Hurst;  James M. Ralph;Bill Hedrick, Defendants-Appellees.
No. 93-6586.
United States Court of Appeals, Fourth Circuit.
Submitted: Sept. 28, 1993.Dec. 21, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.
Mallion Davidson, Appellant Pro Se.
Rebeca Olivia Hidalgo, Assistant United States Attorney, for Appellee.
E.D.Va.
VACATED AND REMANDED.
Before PHILLIPS, WILKINSON, and WILLIAMS, Circuit Judges.

PER CURIAM
OPINION

1
Mallion Davidson appeals from a district court order dismissing his Bivens* complaint.  We vacate the order and remand for further proceedings.


2
The district court found that Davidson's complaint only requested declaratory and injunctive relief.  Although the request was not in the "relief" section of the complaint, the complaint explicitly requested monetary damages.  Because we are constrained to view pro se pleadings liberally,  see Haines v. Kerner, 404 U.S. 519, 520 (1972), we interpret Davidson's complaint to sufficiently seek monetary relief.  Accordingly, we remand for further consideration for Davidson's complaint.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

VACATED AND REMANDED


*
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)